NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IRMA YOLANDA VICENTE                            No.    18-72233
MALDONADO; et al.,
                                                Agency Nos.       A202-159-776
                Petitioners,                                      A202-159-777
                                                                  A202-159-778
 v.

MERRICK GARLAND, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 2, 2021**
                                 Pasadena, California

Before: TALLMAN and OWENS, Circuit Judges, and CHRISTENSEN,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Dana L. Christensen, United States District Judge for
the District of Montana, sitting by designation.
      Irma Vicente Maldonado and her two children challenge the Board of

Immigration Appeals’ (“the Board”) dismissal of her1 appeal. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Bringas-Rodriguez v.

Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc), and will only reverse if

the evidence “not only supports a contrary conclusion, but compels it,” Garcia-

Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014) (citation, emphases, and

alteration omitted). We deny her petition.

      1. Substantial evidence supports the Board’s conclusion that Vicente

Maldonado’s claims for asylum and withholding of removal fail because she did

not establish harm on account of her participation in a “cognizable particular social

group” or any other protected ground. The Board determined that Vicente

Maldonado’s purported social group—“female business owners”—lacked social

distinction and was not “perceived as a group by society.”

      Vicente Maldonado argues that the Board overlooked that her particular

social group relies on gender, which she argues is an immutable characteristic. She

asserts that the 2016 Department of State, Guatemala Report makes clear that

Guatemalan society views women as socially distinct because it includes a section




1
 Angela Abagail Xiquin Vicente and Carlos David Vicente Maldonado’s
applications for asylum are derivative of their mother’s because they are both
under the age of 21. Ali v. Ashcroft, 394 F.3d 780, 782 n.1 (9th Cir. 2005).

                                          2
that documents the country’s considerable problems with domestic violence, rape,

sexual harassment, and economic inequality.

      We decline to decide whether, in Guatemala, gender persecution alone

establishes grounds for asylum.2 Vicente Maldonado’s purported social group of

female business owners ties her claims for asylum and withholding of removal to a

smaller subclass of women—women who own their own businesses. Yet Vicente

Maldonado points to no immutable characteristic unique to this subclass nor does

the record support her theory that Guatemalan society views female business

owners as a distinctive group.

      2. The record does not compel reversal of the Board’s conclusion that

Vicente Maldonado is ineligible for relief under the Convention Against Torture.

The Board determined that Vicente Maldonado failed to produce evidence to show

the “mistreatment she fears from gangs constitutes torture by or at the instigation

of or with the consent and/or acquiescence (including the concept of willful

blindness) of a public official” or the Guatemalan government. Although Vicente

Maldonado credibly testified that she twice reported to the police that she had

received gang threats before the police took any action, we will not overturn the


2
 To the extent Vicente Maldonado now asserts a particular social group based on
gender discrimination or her perceived vulnerability as a single mother, these
arguments were not brought before the Immigration Judge or the Board and are not
considered. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).


                                          3
Board’s decision where the record also indicates that the police planned to

investigate these threats after Vicente Maldonado’s third attempt to solicit their

involvement.

      Vicente Maldonado’s petition is therefore DENIED.




                                          4